EXHIBIT 10.5

 

Restricted Stock Unit Agreement

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of March 25, 2019 (the “Grant Date”) by and between UNITED HEALTH PRODUCTS
INC., a Nevada corporation (the “Company”) and DOUGLAS BEPLATE (the “Grantee”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to grant the
award of Restricted Stock Units to the Grantee as provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Grant of Restricted Stock Units.

 

1.1 The Company hereby issues to the Grantee on the Grant Date an Award
consisting of, in the aggregate, 33,000,000 Restricted Stock Units (the
“Restricted Stock Units”). Each Restricted Stock Unit represents the right to
receive one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) subject to the terms and conditions set forth in this
Agreement.

 

1.2 The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

 

2. Consideration. The grant of the Restricted Stock Units is made in
consideration of the services rendered and to be rendered by the Grantee to the
Company.

 



  1

   



 

3. Vesting.

 

3.1 Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the Vesting Date (as defined below), the Restricted
Stock Units will vest on the earliest date that (a) the Company achieves $20
million in gross cumulative sales commencing as of January 1, 2019, (b) a
Covered Transaction (as defined below) is consummated, or (c) a Trigger Event
(as defined below) occurs (the “Vesting Date”). The period during which the
Restricted Stock Units is unvested is referred to as the “Restricted Period”.
The term “Covered Transaction” means any one of the following events which is
approved by the Board and the shareholders of the Company: (i) the closing of
the sale or transfer of all, or substantially all, of the Company’s consolidated
assets to an unaffiliated third party in one or a series of related
transactions; or (ii) the consummation of any merger, consolidation, combination
or statutory share exchange or similar form of corporate transaction to which
the Company is a party, other than a merger, consolidation, combination or
similar transaction in which (A) the Company is the surviving or continuing
entity and the shareholders of the Company immediately prior to the closing of
such transaction continue to own a majority of the voting capital stock of the
Company immediately following the closing of such transaction, or (B) the
Company is not the surviving or continuing entity but shareholders owning a
majority of the voting capital stock of the Company immediately prior to the
closing own a majority-in-interest of the voting capital stock of the surviving
or continuing entity immediately following the closing. The term “Triggering
Event” means the earliest date of any of the following undertaken by any person
acting alone, or Acting in Concert (as defined below) with any other person(s),
unless approved or consented to in advance in writing by the Board: (x) the
commencement of, or the first public disclosure of an intent to commence
(including, without limitation, any “solicitation” of “proxies” as such terms
are defined or used in Regulation 14A of the Securities Exchange Act of 1934, as
amended, or communication with the press or media), (I) a tender or exchange
offer for outstanding shares of Common Stock of the Company, (II) a process to
solicit, seek, or offer to effect any business combination, merger, acquisition
of assets, restructuring, recapitalization, liquidation, or similar transaction
involving the Company, or (III) a process to seek representation on the Board or
otherwise seek to control or influence the management, the Board, or polices of
the Company, or (y) the acquisition of shares of Common Stock of the Company
resulting in the acquiror becoming the owner of more than 12.5% of the Company’s
outstanding Common Stock, except for an acquirer who is a person named under
Item 12 (Security Ownership of Certain Beneficial Owners and Management and
Related Stockholder Matters) in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018 or such person’s affiliates. A person shall be
deemed “Acting in Concert” with another person if such person knowingly acts
(whether or not pursuant to an express agreement, arrangement or understanding)
in concert with such other person in, or towards a common goal relating to,
changing or influencing the control of the Company or in connection with or as a
participant in any transaction having that purpose or effect, in parallel with
such other person where at least one additional factor supports a determination
by the Board of Directors that such person intended to act in concert or in
parallel with the other person, which such additional factors may include,
without limitation, exchanging information, attending meetings, conducting
discussions, or making or soliciting invitations to act in concert or in
parallel. A person who or which is Acting in Concert with another person shall
also be deemed to be Acting in Concert with any third party who is also Acting
in Concert with such other person.

 

Once vested, the Restricted Stock Units become “Vested Units.”

 



  2

   



 

3.2 The foregoing vesting schedule notwithstanding, if the Grantee’s Continuous
Service terminates for any reason at any time before all of his or her
Restricted Stock Units have vested, the Grantee’s unvested Restricted Stock
Units shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Grantee under this Agreement, except that, if the Grantee’s
Continuous Service terminates as a result of the Grantee’s death, disability, a
termination by the Company without “cause” 100% of the unvested Restricted Stock
Units shall vest as of the date of such termination. The term “Continuous
Service” means that the Grantee’s service with the Company, whether as a
contractor, consultant, employee or director, is not interrupted or terminated.
The Grantee’s Continuous Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Grantee renders service to the
Company as contractor, consultant, employee or director, or a change in the
entity for which the Grantee renders such service from the Company directly to a
subsidiary of the Company or vice-versa, provided that there is no interruption
or termination of the Grantee’s Continuous Service; and provided further that if
any Grant is subject to Section 409A of the Internal Revenue Code of 1986, as it
may be amended from time to time, and any regulations promulgated thereunder
(the “Code”), this sentence shall only be given effect to the extent consistent
with Section 409A of the Code. The Board, or a committee appointed by the Board,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence. The Board, or a committee appointed by the Board, in its sole
discretion, may determine whether a Company transaction, such as a sale or
spin-off of a division or subsidiary that engages or employs a Grantee, shall be
deemed to result in a termination of Continuous Service for purposes of affected
the Grant, and such decision shall be final, conclusive and binding.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement, during
the Restricted Period and until such time as the Restricted Stock Units are
settled in accordance with Section 6, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

 

5. Rights as Shareholder; Dividend Equivalents.

 

5.1 The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.

 

5.2 Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

5.3 If, prior to the settlement date, the Company declares a cash or stock
dividend on the shares of Common Stock, then, on the payment date of the
dividend, the Grantee’s Account shall be credited with dividends in an amount
and of the type equal to the dividends that would have been paid to the Grantee
if one share of Common Stock had been issued on the Grant Date for each
Restricted Stock Unit granted to the Grantee as set forth in this Agreement (the
“Dividend Equivalents”).

 



  3

   



 

5.1 The Dividend Equivalents credited to the Grantee’s Account will be deemed to
be reinvested in additional Restricted Stock Units (rounded to the nearest whole
share) at a per share rate equal to the Fair Market Value of one share of Common
Stock at the time such Dividend Equivalents are credited to the Grantee’s
Account, and will be subject to the same terms and conditions as the Restricted
Stock Units to which they are attributable and shall vest or be forfeited (if
applicable) at the same time as the Restricted Stock Units to which they are
attributable. Such additional Restricted Stock Units shall also be credited with
additional Restricted Stock Units as any further dividends are declared. “Fair
Market Value” means, as of any date, the value of the Common Stock as determined
below. If the Common Stock is listed on any established stock exchange, a
national market system, or over-the-counter market, the Fair Market Value shall
be the closing price or reported price of a share of Common Stock (or if no
sales were reported the closing price or reported price on the date immediately
preceding such date) as quoted on such exchange, system or market, on the day of
determination. In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Board or a committee
appointed by the Board and such determination shall be conclusive and binding on
all persons.

 

6. Settlement of Restricted Stock Units.

 

6.1 Subject to Section 9 hereof, promptly following the vesting date, and, if
requested by the Grantee, at a later time but in no event later than March 15 of
the calendar year following the calendar year in which such vesting occurs, the
Company shall (a) issue and deliver to the Grantee the number of shares of
Common Stock equal to the number of Vested Units; and (b) enter the Grantee’s
name on the books of the Company as the shareholder of record with respect to
the shares of Common Stock delivered to the Grantee.

 

6.2 If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Board or a committee appointed by
the Board, at a time when the Grantee becomes eligible for settlement of the
RSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent necessary to prevent any accelerated or additional
tax under Section 409A of the Code, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Grantee’s separation
from service and (b) the Grantee’s death.

 

7. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
employee, consultant or director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

 



  4

   



 

8. Adjustments Upon Changes in Stock. In the event of changes in the outstanding
Common Stock or in the capital structure of the Company by reason of any stock
or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization (each an “Extraordinary Corporate Transaction”)
occurring after the Grant Date, the Grant granted under this Agreement will be
equitably adjusted or substituted, as to the number of shares of Common Stock or
number or type of security to the extent necessary to preserve the economic
intent of the Grant provided for in this Agreement. If permitted by applicable
law, such adjustment may include a substitution of a security of another entity
into which one share of Common Stock is exchanged or converted in any
Extraordinary Corporate Transaction, if so determined by the Board or a
committee appointed by the Board. The Company shall give the Grantee notice of
an adjustment hereunder and, upon notice, such adjustment shall be conclusive
and binding for all purposes.

 

9. Tax Liability and Withholding.

 

9.1 The provisions of this Section 9.1 are applicable to Grantees whose
compensation is subject to withholding taxes. The Grantee shall be required to
pay to the Company, and the Company shall have the right to deduct from any
compensation paid to the Grantee, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Board or a committee appointed by the Board deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Board or a committee
appointed by the Board may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:

 

(a) tendering a cash payment.

 

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law unless the Grantee consents otherwise.

 

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

 

9.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

 



  5

   



 

9.3 Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands the Company
has no obligation to register the shares of Common Stock under the Securities
Act of 1933, as amended, or any state securities laws at the time they are
issued upon settlement of the Restricted Stock Unit, and that a legend may be
placed on any certificate(s) or other document(s) representing such shares of
Common Stock delivered to the Grantee indicating conditions and restrictions on
transferability of such shares under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the shares of Common
Stock are then listed or quoted.

 

10. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Executive Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.

 

11. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

12. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Board or a committee
appointed by the Board for review. The resolution of such dispute by the Board
or a committee appointed by the Board shall be final and binding on the Grantee
and the Company.

 

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

 



  6

   



 

14. Severability. If any provision, or part thereof, of this Agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof,
had been reformed, and any court of competent jurisdiction or arbiters, as the
case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.

 

15. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

16. No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit (if any).

 

17. Counterparts; Signatures. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

18. Acceptance. The Grantee hereby acknowledges receipt of this Agreement. The
Grantee has read and understands the terms and provisions thereof, and accepts
the Restricted Stock Units subject to all of the terms and conditions of this
Agreement. The Grantee acknowledges that there may be adverse tax consequences
upon the vesting or settlement of the Restricted Stock Units or disposition of
the underlying shares and that the Grantee has been advised to consult a tax
advisor prior to such vesting, settlement or disposition.

 

[Rest of page intentionally left blank. SIGNATURES are on the following page]

 



  7

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement as of the date first above written.

 



 

UNITED HEALTH PRODUCTS INC.

        By:  

 

Name:

   

Title:

   

GRANTEE:

 

 

 

 

 

 

 

 

 

Name:

Douglas Beplate

 



 

 



8

